Case 1:20-cv-25004-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 1 of 14



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                CASE NO.:

  DOUG LONGHINI,

              Plaintiff,
  v.

  JOSEPH RAFFAELE, CORP. and BABY
  SUPERMARKET III INC.,

          Defendants.
  ______________________________________/

                                               COMPLAINT

         Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues JOSEPH RAFFAELE, CORP. and

  BABY SUPERMARKET III INC., (hereinafter “Defendants”), and as grounds alleges:

                                JURISDICTION, PARTIES. AND VENUE

         1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

  2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

         4.           Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, with a

  residence in Miami-Dade County, Florida, and is otherwise sui juris.

         5.           At all material times, Defendant JOSEPH RAFFAELE, CORP. and operated a

  commercial property at 4751 NW 167th Street, Miami Gardens, Florida (hereinafter the
Case 1:20-cv-25004-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 2 of 14



  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida.

         6.          At all material times Defendant JOSEPH RAFFAELE, CORP. was a Florida

  Profit Corporation organized under the laws of the state of Florida with its principal place of

  business in Boca Raton, Florida and conducted a substantial amount of business in Miami-Dade

  County, Florida.

         7.          At all material times, Defendant BABY SUPERMARKET III INC. owned and

  operated a retail supermarket business at 4751 NW 167th Street, Miami Gardens, Florida

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Miami-Dade County, Florida.

         8.          At all material times Defendant BABY SUPERMARKET III INC. was a Florida

  Profit Corporation organized under the laws of the state of Florida, with its principal place of

  business in Miami Gardens, Florida and conducted a substantial amount of business in Miami-

  Dade County, Florida.

         9.          Venue is properly located in the Southern District of Florida because Defendants’

  Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

  business within Miami-Dade, Florida, and because a substantial part(s) of the events or omissions

  giving rise to these claims occurred in Miami-Dade, Florida.

                                      FACTUAL ALLEGATIONS

         10.         Although over twenty-eight (28) years have passed since the effective date of Title

  III of the ADA, Defendants have yet to make its facilities accessible to individuals with disabilities.

         11.         Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the


                                                     2
Case 1:20-cv-25004-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 3 of 14



  extensive publicity the ADA has received since 1990, Defendants continue to discriminate against

  people who are disabled in ways that block them from access and use of Defendants’ businesses

  and properties.

         12.        The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

         13.        Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

  pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI

  has very limited use of his hands and cannot operate any mechanisms which require tight grasping

  or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating

  without the use of a wheelchair. He is limited in his major life activities by such, including but

  not limited to walking, standing, grabbing, grasping and/or pinching.

         14.        Defendant, JOSEPH RAFFAELE, CORP. owns, operates and oversees the

  Commercial Property, its general parking lot and parking spots. Defendant, BABY

  SUPERMARKET III INC., owns, operates and oversees the Commercial supermarket business.

         15.        The subject Commercial Property is open to the public and is located in Miami

  Gardens, Miami-Dade County, Florida.

         16.        The individual Plaintiff visits the Commercial Property and businesses located

  within the Commercial Property, regularly, to include visits to the Commercial Property and

  businesses located within the Commercial Property on or about October 8, 2020 and December 5,

  2020, and encountered multiple violations of the ADA that directly affected his ability to use and

  enjoy the Commercial Property and businesses located therein. He often visits the Commercial

  Property and businesses located within the Commercial Property in order to avail himself of the

  goods and services offered there, and because it is approximately twenty-four (24) miles from his


                                                   3
Case 1:20-cv-25004-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 4 of 14



  residence, and other businesses and restaurants he frequents as a patron. He plans to return to the

  Commercial Property and the businesses located within the Commercial Property within two (2)

  months from the date of the filing of this Complaint, specifically on January, 9, 2020.

         17.      Plaintiff is the President of National Alliance for Accessibility, Inc. and often

  travels through South Florida to conduct outreach activities on behalf of National Alliance for

  Accessibility, Inc. Many members and prospective members have transportation difficulties which

  requires Plaintiff to travel to visit members and prospective members.

         18.      Plaintiff resides nearby in the same County and state as the Commercial Property

  and the businesses located within the Commercial Property, has regularly frequented the

  Defendants’ Commercial Property and the businesses located within the Commercial Property for

  the intended purposes because of the proximity to his and residence and other businesses that he

  frequents as a patron, and intends to return to the Commercial Property and businesses located

  within the Commercial Property within two (2) months from the filing of this Complaint,

  specifically on January 9, 2020.

         19.      The Plaintiff found the Commercial Property, and the businesses located within

  the Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and businesses located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

         20.      The Plaintiff has encountered architectural barriers that are in violation of the

  ADA at the subject Commercial Property, and businesses located within the Commercial Property.

  The barriers to access at Defendants’ Commercial Property, and the businesses located within the

  Commercial Property have each denied or diminished Plaintiff’s ability to visit the Commercial

  Property, and businesses located within the Commercial Property, and have endangered his safety


                                                  4
Case 1:20-cv-25004-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 5 of 14



  in violation of the ADA. The barriers to access, which are set forth below, have likewise posed a

  risk of injury(ies), embarrassment, and discomfort to Plaintiff, DOUG LONGHINI, and others

  similarly situated.

         21.       Defendants, JOSEPH RAFFAELE, CORP. and BABY SUPERMARKET III

  INC., own and operate a place of public accommodation as defined by the ADA and the regulations

  implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendants, JOSEPH RAFFAELE,

  CORP. and BABY SUPERMARKET III INC., are responsible for complying with the obligations

  of the ADA. The place of public accommodation that Defendants, JOSEPH RAFFAELE, CORP.

  and BABY SUPERMARKET III INC., own and operate the Commercial Property and business

  located at 4751 NW 167th Street, Miami Gardens, Florida.

         22.       Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and the businesses located within the Commercial Property,

  including but not necessarily limited to the allegations in Counts I and II of this Complaint.

  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  at the Commercial Property, and businesses located within the Commercial Property, in violation

  of the ADA. Plaintiff desires to visit the Commercial Property and businesses located therein, not

  only to avail himself of the goods and services available at the Commercial Property, and

  businesses located within the Commercial Property, but to assure himself that the Commercial

  Property and businesses located within the Commercial Property are in compliance with the ADA,

  so that he and others similarly situated will have full and equal enjoyment of the Commercial

  Property, and businesses located within the Commercial Property without fear of discrimination.

         23.       Defendant, JOSEPH RAFFAELE, CORP. as landlord and owner of the


                                                  5
Case 1:20-cv-25004-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 6 of 14



  Commercial Property, is responsible for all ADA violations listed in Counts I and II of this

  Complaint. Defendant BABY SUPERMARKET III INC. as tenant is jointly and severally liable

  responsible for all the ADA violations listed in Count II of this Complaint.

         24.       Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and businesses located within the Commercial Property, but not

  necessarily limited to the allegations in Counts I and II of this Complaint. Plaintiff has reasonable

  grounds to believe that he will continue to be subjected to discrimination at the Commercial

  Property, and businesses within the Commercial Property, in violation of the ADA. Plaintiff

  desires to visit the Commercial Property and businesses within the Commercial Property, not only

  to avail himself of the goods and services available at the Commercial Property and businesses

  located within the Commercial Property, but to assure himself that the Commercial Property, and

  businesses located within the Commercial Property are in compliance with the ADA, so that he

  and others similarly situated will have full and equal enjoyment of the Commercial Property, and

  businesses located within the Commercial Property without fear of discrimination.

         25.       Defendants have discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the Commercial Property, and businesses located within the

  Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                     COUNT I
                      AS TO DEFENDANT JOSEPH RAFFAELE, CORP.

         26.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

  through 25 above as though fully set forth herein.

         27.       Defendant, JOSEPH RAFFAELE, CORP., has discriminated, and continues to

                                                   6
Case 1:20-cv-25004-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 7 of 14



      discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have accessible

      facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and

      gross receipts of $500,000 or less). A list of the violations that Plaintiff encountered during his

      visit to the Commercial Property, include but are not limited to, the following:

             A. Parking

  i.     The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

         aisles are located on an excessive slope. Violation: There are accessible parking space access

         aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

         of the 2010 ADA Standards, whose resolution is readily achievable.

             B. Entrance Access and Path of Travel

  i.     The Plaintiff had difficulty entering tenant spaces without assistance, as the entrance thresholds

         are too high. Violation: There are threshold rises in excess of ½ inch at the tenant entrances,

         violating Section 4.13.8 of the ADAAG and Section 404.2.5 of the 2010 ADA Standards,

         whose resolution is readily achievable.

 ii.     The Plaintiff had difficulty on the path of travel at the facility, as ramps do not have compliant

         handrails violating Section 4.8.5 of the ADAAG and Section 405.8 of the 2010 ADA

         Standards, whose resolution is readily achievable.

iii.     The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

         Violation: There are inaccessible routes between sections of the facility. These are violations

         of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

         303, 402 and 403, whose resolution is readily achievable.

iv.      The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

         2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7


                                                        7
Case 1:20-cv-25004-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 8 of 14



       of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

                                      COUNT II
                     AS TO DEFENDANT JOSEPH RAFFAELE, CORP. AND
                              BABY SUPERMARKET III INC.

           28.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

    through 25 above as though fully set forth herein.

           29.       Defendants, JOSEPH RAFFAELE, CORP. and BABY SUPERMARKET III

    INC., have discriminated, and continue to discriminate, against Plaintiff in violation of the ADA

    by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a

    Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of the

    violations that Plaintiff encountered during his visit to the Commercial Property, include but are

    not limited to, the following:

           A. Access to Goods and Services

  i.   The Plaintiff could not reach the plastic bags & scales as they are mounted too high. Violation:

       There are self-service areas with elements that are outside of the reach ranges prescribed in

       Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Section 308 of the 2010 ADA Standards,

       whose resolution is readily achievable.

           B. Public Restrooms

  i.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.

 ii.   The Plaintiff had difficulty using the doorknob and the locking mechanism on the restroom

       door without assistance, as they require tight grasping. Violation: The restroom door has non-

       compliant hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG
                                                  8
Case 1:20-cv-25004-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 9 of 14



       and Sections 309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iii.   The Plaintiff could not enter the restroom without assistance, as the door width is too narrow.

       Violation: The clear width at restroom doors is less than the prescribed minimums violating

       Section 4.13.5 of the ADAAG and Section 404.2.3 of the 2010 ADA Standards, whose

       resolution is readily achievable.

iv.    The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

       wrapped. Violation: The lavatory pipes are not fully wrapped or insulated violating Section

       4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

       readily achievable.

 v.    The Plaintiff could not use the soap bottle without assistance, as it requires a tight grasp to

       operate. Violation: The soap dispensers require a tight grasp to operate in violation of Section

       4.27.4 of the ADAAG and Section 309.4 of the 2010 ADA Standards, whose resolution is

       readily achievable.

vi.    The Plaintiff had difficulty using the toilet paper & paper towels due to the rolls not being

       located within a dispenser. Violation: Elements in the restroom are not readily accessible and

       usable by persons with disabilities, violating 28 CFR 36.211, whose resolution is readily

       achievable.

vii.   The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

       required distance from the side wall. Violation: The water closet is mounted at a non-compliant

       distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG and Section

       604.2 of the 2010 ADA Standards, whose resolution is readily achievable.




                                                    9
Case 1:20-cv-25004-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 10 of 14



viii.   The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

        clear floor space. Violation: The required clear floor space is not provided next to the toilet,

        violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

        ADA Standards, whose resolution is readily achievable.

 ix.    The Plaintiff could not transfer to the toilet without assistance, as the toilet seat is missing.

        Violation: Elements in the restroom are not readily accessible and usable by persons with

        disabilities, violating 28 CFR 36.211, whose resolution is readily achievable.

  x.    The Plaintiff could not use the restroom without assistance, as the required clear floor space is

        not provided. Violation: Compliant clear floor space is not provided in the restroom, violating

        Sections 4.2.3 & 4.22.3 of the ADAAG and Sections 304.3 and 603.2.1 of the 2010 ADA

        Standards, whose resolution is readily achievable.

 xi.    The Plaintiff could not use the lavatory faucets without assistance, as they require a tight grasp

        and twist to operate. Violation: Compliant faucets are not provided at the lavatory violating

        Sections 4.19.5 and 4.27.4 of the ADAAG and Sections 309.4 and 606.4 of the 2010 ADA

        Standards, whose resolution is readily achievable.

xii.    The Plaintiff had difficulty entering the restroom without assistance, as the door threshold is

        too high. Violation: There are threshold rises in excess of ½ inch at the restroom entrances,

        violating Section 4.13.8 of the ADAAG and Section 404.2.5 of the 2010 ADA Standards,

        whose resolution is readily achievable.

xiii.   The Plaintiff could not transfer to the toilet without assistance, as the grab bars are missing.

        Violation: The grab bars do not comply with the requirements prescribed in Section 4.16.4 and

        Figure 29 of the ADAAG and Sections 604.5 and 609 of the 2010 ADA Standards, whose

        resolution is readily achievable.


                                                     10
Case 1:20-cv-25004-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 11 of 14



                                    RELIEF SOUGHT AND THE BASIS

          30.          The discriminatory violations described in Counts I and II are not an exclusive list

   of the Defendants’ ADA violations. Plaintiff requests an inspection of the Defendants’ places of

   public accommodation in order to photograph and measure all of the discriminatory acts violating

   the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

   requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

   presence, which prevented Plaintiff, DOUG LONGHINI, from further ingress, use, and equal

   enjoyment of the Commercial Business and businesses located within the Commercial Property;

   Plaintiff requests to be physically present at such inspection in conjunction with Rule 34 and timely

   notice. A complete list of the Subject Premises’ ADA violations, and the remedial measures

   necessary to remove same, will require an on-site inspection by Plaintiff’s representatives pursuant

   to Federal Rule of Civil Procedure 34.

          31.          The individual Plaintiff, and all other individuals similarly situated, have been

   denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

   privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

   businesses and facilities; and has otherwise been discriminated against and damaged by the

   Defendants because of the Defendants’ ADA violations as set forth above. The individual

   Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein. In order to remedy

   this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

   accommodation in order to determine all of the areas of non-compliance with the Americans with

   Disabilities Act.

          32.          Defendants have discriminated against the individual Plaintiff by denying him


                                                       11
Case 1:20-cv-25004-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 12 of 14



   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendants continue to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services.

          33.        Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

   a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

   all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

   entitled to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42

   U.S.C. § 12205 and 28 CFR 36.505.

          34.        Defendants are required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

   Defendants’ place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

          35.        Notice to Defendants is not required as a result of the Defendants’ failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees


                                                     12
Case 1:20-cv-25004-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 13 of 14



   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

   or waived by the Defendants.

          36.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the property where Defendants operates its

   businesses, located at and/or within the commercial property located at 4751 NW 167th Street,

   Miami Gardens, Florida, the exterior areas, and the common exterior areas of the Commercial

   Property and businesses located within the Commercial Property, to make those facilities readily

   accessible and useable to The Plaintiff and all other mobility-impaired persons; or by closing the

   facility until such time as the Defendants cure the violations of the ADA.

          WHEREFORE, The Plaintiff, DOUG LONGHINI, respectfully requests that this

   Honorable Court issue (i) a Declaratory Judgment determining Defendants at the commencement

   of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

   42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

   readily achievable alterations to the facilities; or to make such facilities readily accessible to and

   usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

   to make reasonable modifications in policies, practices or procedures, when such modifications

   are necessary to afford all offered goods, services, facilities, privileges, advantages or

   accommodations to individuals with disabilities; and by failing to take such steps that may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated or

   otherwise treated differently than other individuals because of the absence of auxiliary aids and

   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.


                                                    13
Case 1:20-cv-25004-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 14 of 14




   Dated: December 8, 2020
                                      GARCIA-MENOCAL & PEREZ, P.L.
                                      Attorneys for Plaintiff
                                      4937 S.W. 74th Court
                                      Miami, Florida 33155
                                      Telephone: (305) 553-3464
                                      Facsimile: (305) 553-3031
                                      Primary E-Mail: ajperez@lawgmp.com
                                      Secondary E-Mails: bvirues@lawgmp.com
                                                            aquezada@lawgmp.com

                                      By: ___/s/_Anthony J. Perez________
                                             ANTHONY J. PEREZ
                                             Florida Bar No.: 535451
                                             BEVERLY VIRUES
                                             Florida Bar No.: 123713




                                        14
